Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150615                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  THOMAS TIBBLE, Bankruptcy Trustee for the                                                                 Joan L. Larsen,
  BANKRUPTCY ESTATE OF ROBERT                                                                                         Justices
  PRODINGER, D.O., and STEPHEN L.
  LANGELAND, Bankruptcy Trustee for the
  BANKRUPTCY ESTATE OF BATTLE
  CREEK EMERGENCY PHYSICIANS, P.C.,
           Plaintiffs-Appellees,
  and
  DALE RUSSELL, P.C.,
           Plaintiff,
  v                                                                 SC: 150615
                                                                    COA: 306964
                                                                    Calhoun CC: 2006-001805-CZ
  AMERICAN PHYSICIANS CAPITAL INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2015
           t1020
                                                                               Clerk